Exhibit 10.1

 

[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

SEVENTH AMENDMENT TO COLLABORATION AND LICENSE AGREEMENT

This Seventh Amendment (this “Seventh Amendment”), effective December 17,
 2019 (“Seventh Amendment Effective Date”), is by and between F. Hoffmann-La
Roche Ltd, with an office and place of business at Grenzacherstrasse 124, 4070
Basel, Switzerland and Hoffmann-La Roche Inc., with an office and place of
business at 150 Clove Road, Suite 8, Little Falls, New Jersey 07424, U.S.A.
(together referred to as “Roche”) and Blueprint Medicines Corporation,  with a
principal place of business at 45 Sidney Street, Cambridge, Massachusetts 02139
U.S.A. (“BPM”). Capitalized terms used and not otherwise defined in this
Seventh Amendment shall have the meanings set forth in the Agreement (as defined
below).

WHEREAS, BPM and Roche entered into a Collaboration and License Agreement,
 dated March 14, 2016, as amended by an amendment, effective April 15, 2016, a
 second amendment, effective April 27, 2016,  a third amendment, effective
August 4, 2016, a fourth amendment, effective February 25, 2019, a fifth
amendment, effective June 28, 2019, and a sixth amendment effective November 1,
2019 (collectively, the “Agreement”); and

WHEREAS, BPM and Roche desire to amend certain terms under the Agreement, as set
forth below;

NOW THEREFORE, Roche and Blueprint hereby agree as follows:

1. Section 1.86 (Option Period) of the Agreement shall be deleted in its
entirety and replaced by the following:

 

“The term ‘Option Period’  shall mean, for each Collaboration Target, the period
beginning the date the MTD for the first Product for such Collaboration Target
is designated by the JDC and ending upon the earliest of (i) the date that such
Collaboration Target becomes a Leftover Target, (ii) [***] after Roche’s receipt
of the Option Data Package for such Collaboration Target, (iii) the date such
Collaboration Target becomes a Terminated Target, (iv) the date upon which a
Product (including Backup Compounds) for such Collaboration Target is no longer
in GLP Tox Studies, in Phase I Studies, or progressing from GLP Tox Studies to
Phase I Studies, or (v) [***] after achievement of Lead Series Identified
Criteria has been confirmed by the JRC for such Collaboration Target if
Initiation of the GLP Tox Study has not been achieved for such Collaboration
Target prior to such date; provided, however,  that [***] for purposes of this
clause 1.86(v),  [***];  provided further that (1) in the event that the
JRC [***], then [***]; and (2) in the event that (A) the JRC [***] and (B) if
the JRC [***], then [***].”

 

This Seventh Amendment may be executed in two (2) or more counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.  Counterparts may be delivered via facsimile,
electronic mail (including pdf or other electronic signature) or other
transmission method and any counterpart so delivered shall be deemed to have
been duly and validly delivered and be valid and effective for all purposes.



1

 




This Seventh Amendment shall be effective as of the Seventh Amendment Effective
Date.  On and after the Seventh Amendment Effective Date, each reference in the
Agreement to “this Agreement,” “hereunder,” “hereof,” “herein” or words of like
import, and each similar reference in the other documents entered into in
connection with the Agreement, shall mean and be a reference to the Agreement,
as amended by this Seventh Amendment.  Except as specifically amended above, the
Agreement shall remain in full force and effect in accordance with its terms and
is hereby ratified and confirmed.

This Seventh Amendment shall be governed by and construed in accordance with the
laws of the State of New York, without reference to its conflict of laws
principles, and shall not be governed by the United Nations Convention of
International Contracts on the Sale of Goods (the Vienna Convention).

 

[Signature page follows.]



2




IN WITNESS WHEREOF, the Parties have caused this Seventh Amendment to be
executed by their respective duly authorized representatives as of the Seventh
Amendment Effective Date.

 

 

Tim Steven

Global Alliance and Asset Management Director

 

 

 



Stefan Arnold



 

Blueprint Medicines Corporation

    

 

/s/ Jeffrey W. Albers

 

 

 

 

 

Name: Jeffrey W. Albers

 

 

Title:   Chief Executive Officer

 

 

 

 

 

 

Tim Steven

Global Alliance and Asset Management Director

 

 

 



Stefan Arnold



 

F. Hoffmann-La Roche Ltd

    

 

/s/ Tim Steven

 

/s/ Stefan Arnold

 

 

 

Name:Tim Steven

 

Name: Stefan Arnold

Title:   Global Alliance and Asset Management Director

 

Title:   Head Legal Pharma

 

 

 

 

Tim Steven

Global Alliance and Asset Management Director

 

 

 



Stefan Arnold



 

Hoffmann-La Roche Inc

    

 

/s/ John P. Parise

 

 

 

 

 

Name: John P. Parise

 

 

Title:  Authorized Signatory

 

 

 

 

 

 

